DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2-4, 7-10, and 12-16 are canceled.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) and Kellar et al. (Experimental Hematology, 2002, vol. 30, pages 1227-1237), made in the Office Action mailed on November 23, 2021 is withdrawn in view of the Amendment received on January 7, 2022.
	None of the artisans teach or suggest that the primers employed in the ligation reaction results in the loss of a restriction site for the methylation-sensitive enzyme and methylation-insensitive enzyme.  

The rejection of claims 11 and 17 under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) and Kellar et al. (Experimental Hematology, 2002, vol. 30, pages 1227-1237), as applied to claims 1, 5, and 6 above, and further in view of Figueroa et al. (Cancer Cell, January 2010, vol. 17, pages 13-27), made in the Office Action mailed on November 23, 2021 is withdrawn in view of the Amendment received on January 7, 2022.

Examiner’s Reasons for Allowance
	The instantly claimed invention improves upon the prior art known means of detecting methylation status of a nucleic acid, known as “HELP” and “MELP”.
	Wertheim et al. (The Journal of Molecular Diagnostics, March 2014, vol. 16, no. 2, pages 207-215) graphically represents the HELP and MELP assays (reproduced below):

    PNG
    media_image1.png
    510
    830
    media_image1.png
    Greyscale
Figure 1A represents the HELP assay and 1B represents the MELP assay.  As seen, the two assays are similar except in the means of detecting the digested, adapter-linked amplification products.  The similarity between the two methods is in that after the genomic DNA is digested with the MspI and HpaII (methylation-insensitive and insensitive, respectively) enzymes, linkers are ligated to the digested products, that results in the recreation of the restriction sites in the ligated products.
	For example, Wertheim et al. references the linkers JHpaII and JHpaII (page 208, 2nd column, 1st paragraph).
	These sequences are known and published in publications such as Leukemia, Methods in Molecular Biology, 2009, vol. 538, pages 395-407.
    PNG
    media_image2.png
    110
    643
    media_image2.png
    Greyscale

	Instant claims require that the method, upon ligation with the nucleic acid linker, the genomic DNA fragments do not have a restriction site for the methylation-sensitive enzyme and the methylation-insensitive enzyme.

The instant application achieves this feat by altering the sequences of the primers JHpaII12 and JHpaII24 to the below (bolded nucleotide is the altered bases, see page 14, lines 5 and 6):


    PNG
    media_image3.png
    66
    485
    media_image3.png
    Greyscale

	The use of these primers results in ligated product which no longer contain the HpaII restriction recognition sites, allowing for the performance of the digestion step and ligation step into a single reaction:
“In comparison to the MELP DNA methylation detection method disclosed above, the nucleic acid sequences of the JHpaII 12XXXX primer and the JHpaII 24XXXX primer allows for the performance of the digestion step and ligation step into a single reaction” (page 14, lines 24-26, specification)

	This is consistent with Applicants’ arguments presented on page 5, 3rd paragraph to page 6, 2nd paragraph, Response).
	Therefore, there are no teachings of suggestions in the prior art or knowledge in the art to modify the teachings of Khulan et al., Yang et al., and Keller et al., to arrive at the invention as claimed, and the claims are free of prior art.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 27, 2022
/YJK/